               Case 2:21-cr-00022-JCC Document 21 Filed 02/12/21 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                CASE NO. 21-22-JCC

10           v.                                           DETENTION ORDER

11   KEVIN WAYNE JONES,

12                              Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f) and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant has an extensive and lengthy criminal history going back to 1986 when he was

18   convicted of assault and theft. He has seven assault convictions and one pending felony assault

19   charge. This history indicates he is a risk of danger to the community. Since 1986, defendant has

20   consistently committed and been convicted of criminal offenses on multiple occasion every year

21   except for 2016 or when he was serving a prison sentence.

22          He has pending felony criminal charges in King County Superior Court for Assault in the

23   Second Degree, Domestic Violence and Unlawful Possession of a Firearm. Defendant also has a

     pending theft charge in the Olympia Municipal Court, and a pending theft charge in Tukwila


     DETENTION ORDER - 1
                Case 2:21-cr-00022-JCC Document 21 Filed 02/12/21 Page 2 of 3




 1   Municipal Court. Although defendant has lived in the area for a considerable amount of time, he

 2   failed to appear in King County Superior Court for a hearing scheduled for January 14, 2001 and

 3   a warrant for his arrest was issued by the Olympia Municipal Court when he failed to appear for

 4   a hearing in that court. Defendant currently faces charges for conspiracy to commit bank fraud,

 5   bank fraud and aggravated identity theft. Defendant is allegedly associated with 9 different dates

 6   of birth, 5 different social security numbers and various alias.

 7          Defendant's criminal history and the alleged facts regarding the pending felony charges in

 8   King County Superior Court indicate defendant has had and continues to have substance abuse

 9   issues. In view of defendant's lengthy and serious criminal history, his failure to appear in three

10   pending state criminal cases, his substance use, and his use of alternative identifications, the

11   Court finds defendant must be detained as both a serious risk of flight and a danger to the

12   community.

13          It is therefore ORDERED:

14          (1)     Defendant shall be detained pending trial and committed to the custody of the

15   Attorney General for confinement in a correctional facility separate, to the extent practicable,

16   from persons awaiting or serving sentences, or being held in custody pending appeal;

17          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

18   counsel;

19          (3)     On order of a court of the United States or on request of an attorney for the

20   Government, the person in charge of the correctional facility in which Defendant is confined

21   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

22   connection with a court proceeding; and

23




     DETENTION ORDER - 2
               Case 2:21-cr-00022-JCC Document 21 Filed 02/12/21 Page 3 of 3




 1          (4)     The Clerk shall provide copies of this order to all counsel, the United States

 2   Marshal, and to the United States Probation and Pretrial Services Officer.

 3          DATED this 12th day of February, 2021.

 4

 5                                                                A
                                                          BRIAN A. TSUCHIDA
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
